REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: None of the cited references, alone or in combination, disclose the brassiere with the cradle, two shoulder straps, two molded preformed rigid  foam cups with a Y-shaped control panel that is comprising a rigid double bonded fabric that extends from the straps across the top of the neckline edge of each of the cups and down a center edge section of each of the cups to the cradle that comprises an under band comprising a rigid double bonded fabric and two side panels that extend from the under band comprising a rigid double boned fabric and two wings from the side panels wherein the Y-shaped control panel connects to the under band cradle and surrounds the neckline edge and center edge sections of the cups as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/GLORIA M HALE/Primary Examiner, Art Unit 3732